Case 4:19-cv-00632-ALM Document 21 Filed 07/28/20 Page 1 of 12 PageID #: 612




                           United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

 WASHINGTON INTERNATIONAL                           §
 INSURANCE COMPANY                                  §
                                                    §
 v.                                                 §   Civil Action No. 4:19-CV-00632
                                                    §   Judge Mazzant
 RON W. KEENEY and CAROLYN E.                       §
 KEENEY                                             §

                          MEMORANDUM OPINION AND ORDER

        Pending before the Court is Defendants Ron W. Keeney and Carolyn E. Keeney’s Motion

to Abstain or Dismiss (Dkt. #5). Having considered the motion and the relevant pleadings, the

Court finds that Defendants’ motion should be denied.

                                         BACKGROUND

        This case arises from a construction surety agreement dispute. In this suit, Plaintiff

Washington International Insurance Company alleges that Defendants breached the parties’

indemnity agreement after a botched construction project. To better understand the nature of the

issues set forth in Defendants’ motion, the Court describes the events leading up to this lawsuit.

        On August 9, 2011, Hunt Construction Group, Inc. (“Hunt”) entered into a construction

contract with Denton County (Dkt. #8, Exhibit 4 at p. 3). Hunt agreed to be the general contractor

for the Administration Complex Phase II construction project (the “Project”) (Dkt. #8, Exhibit 4

at p. 3).

        In order to qualify for a subcontract on the Project, Five Star Services, Inc. d/b/a Five Star

Roofing (“Five Star”) and Defendants entered into a General Indemnity Agreement (the “GIA”)

in favor of Plaintiff (Dkt. #8, Exhibit 2). The GIA set forth the terms regarding, in relevant part,

indemnity and collateral security. Under the GIA’s indemnity provision, Five Star and Defendants
Case 4:19-cv-00632-ALM Document 21 Filed 07/28/20 Page 2 of 12 PageID #: 613



agreed that they would indemnify Plaintiff against any liability or costs that Plaintiff incurred as a

result of a party’s claim under a bond guaranteed by Plaintiff (Dkt. #8, Exhibit 2 at p. 1). The GIA

also described the terms of collateral security; it provided that, in the event of a lawsuit against

Plaintiff, Defendants were required to post addition collateral with Plaintiff upon its request.

Specifically, in ¶ 3 of the GIA, Defendants agreed that:

        If [Plaintiff] receives any claim or lawsuit asserting liability, or sets up a reserve to
        cover any liability, claim asserted, suit or judgement under any such bond,
        [Defendants] will immediately upon demand . . . deposit with [Plaintiff] a sum of
        money equal to such claim or reserve and any increase thereof as collateral security
        on such bond, and such sum and any other money or property . . . in the discretion
        of [Plaintiff], as collateral security on all bonds . . . .

(Dkt. #8, Exhibit 2 at p. 1).

        After the bidding process, Hunt issued a subcontract to Five Star. Under the subcontract

with Hunt, Five Star was responsible for the Project’s roof work and was required to indemnify

Hunt if any claims arose out of Five Star’s work (Dkt. #8, Exhibit 3 at pp. 2–3). Additionally,

Plaintiff issued a subcontract performance bond to Five Star (Dkt. #8, Exhibit 4 at p. 3). Under

the bond, Plaintiff, as surety, guaranteed to Hunt, as obligee, that Five Star, as principal, would act

in accordance with the subcontract (Dkt. #8, Exhibit 2). Thus, the bond protected Hunt in the

event that Five Star defaulted on its obligations under the subcontract (Dkt. #8, Exhibit 2).

        After doing substantial work on the project, Hunt filed a lawsuit in the 367th District of

Denton County on December 11, 2014 (Dkt. #8, Exhibit 3). Hunt claimed that Denton County did

not pay Hunt for the work done on the Project (Dkt #8, Exhibit 3 at p. 2). Then, on March 30,

2015, Denton County filed a counterclaim against Hunt alleging that it breached the construction

contract because of roof defects (Dkt. #8, Exhibit 3 at p. 2).

        As Five Star’s subcontract required it to indemnify Hunt on claims arising from its work,

Hunt asked Five Star for indemnification against Denton County’s counterclaims (Dkt. #8,

                                                   2
Case 4:19-cv-00632-ALM Document 21 Filed 07/28/20 Page 3 of 12 PageID #: 614



Exhibit 3 at p. 2). Five Star refused and, instead, intervened in the proceedings between Hunt and

Denton County, seeking payment from Hunt for the roof work it completed (Dkt. #8, Exhibit 3 at

pp. 2–3).

       Hunt then presented Plaintiff with a claim under the subcontract performance bond for Five

Star’s default, but to no avail. So, on September 14, 2017, Hunt filed a third-party petition against

Plaintiff in the state-court proceedings (Dkt. #8, Exhibit 3 at p. 3). Hunt sought to recover damages

up to the penal amount of the bond from Plaintiff in the event that Hunt was found liable to Denton

County for breach of the construction contract for the Project (Dkt. #8, Exhibit 3 at p. 3).

       On November 2, 2017, Plaintiff filed a crossclaim against Five Star and a third-party

petition against Defendants in the state-court proceedings (Dkt. #8, Exhibit 1; Dkt. #8, Exhibit 4).

In those suits, Plaintiff sought indemnification from Five Star and Defendants—under the GIA—

for defending against Hunt’s claim (Dkt. #8, Exhibit 4 at p. 1).

       After going to mediation, the parties filed a Joint Motion for Stay of Proceedings Due to

Possible Settlement in the state-court case (Dkt. #8, Exhibit 1; Dkt. #8, Exhibit 5). The Denton

County court granted the motion (Dkt. #8, Exhibit 6). Importantly, the court’s order did not

“prohibit any party from voluntarily dismissing its affirmative claims . . . during the pendency of

the stay” (Dkt. #8, Exhibit 6).

       In February of 2019, Plaintiff invoked ¶ 3 of the GIA, which allows Plaintiff to increase its

collateral reserve after receiving any legal claim (Dkt. #1 at pp. 2–3). Due to the lawsuit from

Hunt, Plaintiff asked Five Star and Defendants to increase its collateral reserve $55,715.50 in case

of future loss and expenses (Dkt. #1 at p. 4). On April 17, 2019, Plaintiff sent a written demand

to Five Star and Defendants for the deposit into the reserve in accordance with ¶ 3 of the GIA




                                                 3
Case 4:19-cv-00632-ALM Document 21 Filed 07/28/20 Page 4 of 12 PageID #: 615



(Dkt. #8, Exhibit 7 at p. 2). Five Star and Defendants rejected the demand on June 21, 2019

(Dkt. #8, Exhibit 8).

       On August 22, 2019, after Five Star and Defendants refused to put up additional collateral,

Plaintiff non-suited its claims against Five Star and Defendants for indemnification in the state-

court proceedings (Dkt. #8, Exhibit 9 at p. 1). On August 30, 2019, Plaintiff filed its suit in this

Court against Defendants for breach of the GIA (Dkt. #1).            Plaintiff seeks both specific

performance of the GIA’s collateral deposit provision and monetary damages for Defendants’

purported breach of the GIA’s indemnity provision (Dkt. #1 at pp. 5–6).

       On November 11, 2019, Defendants filed the present motion, asking the Court to abstain

from exercising jurisdiction over Plaintiff’s claims (Dkt. #5). On November 15, 2019, Plaintiff

filed its response (Dkt. #8).

                                      LEGAL STANDARD

       In determining whether to abstain from a case, the Court must first consider whether the

state and federal claims are parallel. Claims are parallel when they “involv[e] the same parties and

the same issues.” Brown v. Pacific Life. Ins. Co., 462 F.3d 384, 395 n.7 (5th Cir. 2006) (alteration

in original) (citing RepublicBank Dall., Nat. Ass’n v. McIntosh, 828 F.2d 1120, 1121 (5th Cir.

1987)). It is not necessary that there be “a mincing insistence on [the] precise identity of parties

and issues.” Id. (internal quotation marks omitted) (citing RepublicBank Dall., Nat. Ass’n, 828

F.2d at 1121).

       If the cases are parallel, the Court applies the Colorado River doctrine. Under the Colorado

River doctrine, the Court may abstain from exercising jurisdiction over claims under “exceptional

circumstances.”     Id. at 394.     The following six factors indicate whether “exceptional

circumstances” exist:



                                                 4
Case 4:19-cv-00632-ALM Document 21 Filed 07/28/20 Page 5 of 12 PageID #: 616



       (1) assumption by either state or federal court over a res; (2) relative inconvenience
       of the fora; (3) avoidance of piecemeal litigation; (4) order in which jurisdiction
       was obtained by the concurrent fora; (5) extent federal law provides the rules of
       decision on the merits; and (6) adequacy of the state proceedings in protecting the
       rights of the party invoking federal jurisdiction.

Id. at 395 (citing Stewart v. W. Heritage Ins. Co., 438 F.3d 488, 491 (5th Cir.2006)). The decision

to abstain must be based on a careful balancing of important factors as they apply to a case, “with

the balance heavily weighted in favor of the exercise of jurisdiction.” Id. (internal quotation marks

omitted) (quoting Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 16 (1983)).

The Colorado River test “should ‘be applied in a pragmatic, flexible manner with a view to the

realities of the case at hand.’” Allen v. La. State Bd. of Dentistry, 835 F.2d 100, 104 (5th Cir. 1988)

(quoting Moses H. Cone Mem’l Hosp., 460 U.S. at 21).

                                            ANALYSIS

       Defendants move for the Court to abstain from exercising jurisdiction over Plaintiff’s

claims based on the Colorado River doctrine. Defendants claim that the cases are parallel

(Dkt. #5). And, even if the cases were not parallel, Defendants contend that the Colorado River

factors support abstention (Dkt. #5). Plaintiff, however, asserts the opposite, arguing that the Court

should not abstain because the cases are not parallel and because the Colorado River factors weigh

against abstention (Dkt. #8).

       The Court first addresses whether the state action and the federal action are parallel. Then,

the Court considers the Colorado River factors, ultimately finding that abstention would not be

appropriate.

I.     Parallel Proceedings

       Under the Colorado River doctrine, a federal court may abstain from a case only if there is

a parallel state case. Am. Guarantee & Liab. Ins. Co. v. Anco Insulations, Inc., 408 F.3d 248, 251



                                                  5
Case 4:19-cv-00632-ALM Document 21 Filed 07/28/20 Page 6 of 12 PageID #: 617



(5th Cir. 2005). A federal court with jurisdiction may, however, abstain if a parallel proceeding

presents “extraordinary and narrow” circumstances. Colo. River Water Conservation Dist. v. U.S.,

424 U.S. 800, 813 (1976)).

        Proceedings are considered to be parallel if they “involv[e] the same parties and the same

issues.” Brown, 462 F.3d at 395 n.7 (quoting RepublicBank Dall., Nat’l Ass’n v. McIntosh, 828

F.3d 1120, 1121 (5th Cir. 1987)) (alteration in original). To be parallel cases, the identities of the

proceedings’ parties and issues need not be precisely the same. See id. (quoting RepublicBank,

828 F.3d at 1121). Rather, cases are parallel if they involve “‘substantially the same parties’

litigating ‘substantially the same issues.’” Alpert v. Riley, 2011 WL 801978, at *12 (S.D. Tex.

Dec. 10, 2011) (citing Tyrer v. City of S. Beloit, III., 456 F.3d 744, 752 (7th Cir. 2006); Al-Abood

ex rel. Al-Abood v. El-Shamari, 217 F.3d 225, 232 (4th Cir. 2000); Allen v. Bd. of Educ., United

Sch. Dist. 436, 68 F.3d 401, 402 (10th Cir. 1995)). As a guiding principle, courts ask “whether

there is a substantial likelihood that the state litigation will dispose of all claims presented in the

federal case.” Id. (citing TruServ Corp. v. Flegles, Inc., 419 F.3d 584, 592 (7th Cir. 2005); Rowley

v. Wilson, No. 05–30189, 2006 WL 2233221, at *1 (5th Cir. Aug. 4, 2006) (per curiam) (holding

that suits were not parallel for Colorado River abstention purposes because some defendants that

were in the federal case were not present in the state suit and because the plaintiff asserted claims

against those defendants in the federal suit, which were not asserted in the state suit)). If there is

any doubt regarding the parallel nature of the state-court suit, it “should be resolved in favor of

exercising jurisdiction.” TruServ Corp., 419 F.3d at 592.

        Defendants contend that “[t]here can be no doubt that these are parallel cases.” (Dkt. #5 at

p. 3). They briefly argue that the case in state court is similar to the one filed in this Court, although

different relief is sought in each case (Dkt. #5). Defendants claim that, by non-suiting its claims



                                                    6
Case 4:19-cv-00632-ALM Document 21 Filed 07/28/20 Page 7 of 12 PageID #: 618



in state court, Plaintiff is using this Court to forum shop, establishing the “exceptional

circumstances” as required by Colorado River.1

         Plaintiff counters, arguing that no parallel claims exist because the state case and the federal

case “involve different claims/issues (although they also involve different parties)” (Dkt. #8 at

p. 1). The Court agrees; this case is not parallel to the state-court action because the parties and

issues presented in the state-court and federal-court cases are not the same.

         A. The Parties

         To start, the parties in the state court are different than the parties in this case. See Liverpool

FC Am. Mktg. Grp., Inc. v. Red Slopes Soccer Found., No. 4:17-CV-00756, 2018 WL 2298388, at

*4 (E.D. Tex. May 21, 2018) (finding that the suits are not parallel because “[w]hile some of the

parties are the same . . . , some are not”). The parties in the state proceedings are Hunt, Denton

County, Five Star, and Plaintiff. But, Defendants are not involved with the state-court proceedings

because Plaintiff non-suited its state-court claim against Defendants.2 The state-court case also

contains parties that are missing in the federal action—i.e., Five Star, Denton County, and Hunt.

Thus, the parties in the state-court proceedings are different than those in the federal proceedings.




1
  To the extent that Defendants argue that the Court should abstain because the exercise of its jurisdiction would
promote forum shopping, the Court is not persuaded. “[C]onsiderations of forum shopping, although mentioned by
the Supreme Court in a footnote in Moses H. Cone, are not recognized as a formal Colorado River factor.”
Welding Techs. v. James Mach. Works, LLC, No. 3:12-CV-00336, 2013 WL 1123852, at *6 n.2 (S.D. Tex. Mar. 18,
2013); see also Moses H. Cone Mem’l Hosp., 460 U.S. at 35 n.20 (1983). Thus, while considerations of forum
shopping may be relevant to the Court’s analysis, the Court finds that these considerations would not affect the Court’s
decision that abstention is inappropriate. See Welding Techs., 2013 WL 1123852, at *6 n.2; see also 17A CHARLES
ALAN WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE AND PROCEDURE § 4247 (3d ed. 2007) (noting that some
courts have considered forum shopping in the Colorado River analysis, but that courts may not “decline to exercise
jurisdiction on the ground of forum shopping alone”).
2
  Mr. Keeney is the president of Five Star; in the case before this Court, however, he is being sued in his individual
capacity as an indemnitor for the bond.

                                                           7
Case 4:19-cv-00632-ALM Document 21 Filed 07/28/20 Page 8 of 12 PageID #: 619



         B. The Issues

         Furthermore, the Court finds that even though the two lawsuits are based in part on the

same basic factual allegations, “the issues are not exactly the same.” Id. To determine whether

the state-court and federal-court cases have the same issues, the Court must answer this “central

question”—whether the issues in the federal suit would be resolved by a decision in the state suit.

SA Bay LLC v. Hall, No. V-10-66, 2010 WL 5092973, at *3 (S.D. Tex. Dec. 7, 2010); see also

Alpert, 2011 WL 801978, at *12 (citing TruServ Corp., 419 F.3d at 592). Currently, Plaintiff is

not pursuing any remaining claims in the state-court case.3 Plaintiff’s federal-court case, on the

other hand, includes claims for indemnification from Defendants under the GIA and for specific

performance by Defendants of the GIA’s collateral security obligation. Therefore, the state action

does not encompass Plaintiff’s claims in federal court. See Am. Guarantee & Liab. Ins. Co. v.

Anco Insulations, Inc., 408 F.3d 248, 251–52 (5th Cir. 2005) (holding that because the state action

does not include some claims asserted in the federal action, the cases are not parallel). As there

are no overlapping causes of action here, a decision in the state suit would not dispose of the claims

before this Court. SA Bay LLC, 2010 WL 5092973, at *3; Alpert v. Riley, 2011 WL 801978, at

*12. Accordingly, the Court finds that the state-court and federal-court cases are not parallel.

         Because the Court finds that the cases are not parallel, the Court could stop here. But, out

of an abundance of caution, the Court will further analyze whether abstention is appropriate under

the Colorado River factors.




3
  Plaintiff initially sued Defendants in state court seeking indemnification under the GIA. But, the Court must
determine “whether [the state-court proceeding], as it currently exists, is a parallel, state-court proceeding.” SA Bay
LLC, 2010 WL 5092973, at *3 (S.D. Tex. Dec. 7, 2010) (alteration in original) (emphasis in original) (citing Boccard
USA Corp. v. TigPro, Inc., No. H-07-0177, 2007 WL 1894154, at *6 (S.D. Tex. July 7, 2007)). Accordingly, because
Plaintiff non-suited its claims in 2019, Plaintiff is currently not pursuing any remaining claims in the state-court case.
See id. (determining whether the state-court and federal-court cases were parallel without considering the claims non-
suited in state court).

                                                            8
Case 4:19-cv-00632-ALM Document 21 Filed 07/28/20 Page 9 of 12 PageID #: 620



II.        Colorado River Factors

           Even if this case was parallel to the state proceedings, the Court finds that the Colorado

River factors do not show that there are exceptional circumstances warranting abstention. In order

to determine whether exceptional circumstances exist, the Court considers the following Colorado

River factors: (1) the assumption of a res; (2) inconvenience of the fora; (3) avoidance of piecemeal

litigation; (4) order in which jurisdiction was obtained; (5) extent federal law decides the merits;

and (6) adequacy of state proceedings. Brown, 462 F.3d at 395. The Court addresses each factor

in turn.

           A. Assumption by Either Court of Jurisdiction Over a Res

           The Court finds—and the parties agree—that this case does not involve a res, or a tangible

physical property. Safety Nat’l Cas. Corp. v. Bristol-Myers Squibb Co., 43 F. Supp. 2d 713, 720

(E.D. Tex. 1999). Because there is not a res at issue in this case, this factor weighs against

abstention. Murphy v. Uncle Ben’s Inc., 168 F.3d 734, 738 (5th Cir. 1999).

           B. Relative Inconvenience of the Fora

           The Court next considers the inconvenience of the fora. “[W]hen courts are in the same

geographic location, the inconvenience factor weighs against abstention.” James v. Nocona Gen.

Hosp., No. 7:02-CV-0291-KA, 2006 WL 3008105, at *3 (N.D. Tex. Oct. 23, 2006). The state

proceedings are in Denton County, Texas, which is within the Sherman Division of the Eastern

District of Texas. Therefore, the inconvenience factor weighs against abstention. See id. (holding

that the federal forum was convenient when the state court was located within the federal district

court’s division).




                                                   9
Case 4:19-cv-00632-ALM Document 21 Filed 07/28/20 Page 10 of 12 PageID #: 621



         C. The Avoidance of Piecemeal Litigation

         The purpose of the Colorado River abstention doctrine is to avoid the danger of

inconsistent rulings with respect to property. Black Sea Inv., Ltd. v. United Heritage Corp., 204

F.3d 647, 651 (5th Cir. 2000). “Duplicative litigation, wasteful though it may be, is a necessary

cost of our nation’s maintenance of two separate and distinct judicial systems.” Id. at 650

(emphasis in original). There is no danger in this case for inconsistent rulings because, as discussed

above, the issues in the state and federal proceedings are different. See supra, at 8. As such, this

factor weighs against abstention.

         D. The Order in Which Jurisdiction was Obtained by the Concurrent Fora

         “[P]riority should not be measured exclusively by which complaint was filed first, but

rather in terms of how much progress has been made in the two actions.” Id. at 651 (alteration in

original) (citing Moses H. Cone Mem’l Hosp., 460 U.S. at 21). The Court must therefore look at

how much progress of the action has been made in the case in state court compared to the one in

this Court. Notably, “this factor will only favor abstention when the federal case has not proceeded

past the filing of the complaint.” Stewart v. W. Heritage Ins. Co., 438 F.3d 488, 492 (5th Cir.

2006).

         Here, the federal-court case has proceeded past the filing of the complaint. The Court has

already issued the case’s scheduling order, and the parties have already filed briefing on a pending

summary judgment motion. This factor therefore weighs against abstention.

         E. Extent Federal Law Provides the Rules of Decision on Merits

         This factor asks whether the case involves state-law claims or federal-law claims. See

Black Sea Inv., Ltd., 204 F.3d at 651. “[T]he absence of a federal-law issue does not counsel in

favor of abstention.” Id. (citation omitted). Moreover, the Court’s task in determining this factor



                                                 10
Case 4:19-cv-00632-ALM Document 21 Filed 07/28/20 Page 11 of 12 PageID #: 622



is not to look at whether this claim could be tried in state court but, rather, to decide whether an

exceptional circumstance exists for the Court to relinquish its jurisdiction. Id. Therefore, “the

presence of state law issues weighs in favor of surrender only in rare circumstances.” Id. (citation

omitted). Plaintiff does not have a federal claim at issue in this Court, and the Court does not find

that Defendants proved that exceptional circumstances exist for the Court to relinquish its

jurisdiction. Accordingly, this factor is “at most neutral” in its application. Id.

       F. The Adequacy of the State Proceeding in Protecting the Rights of the Party
          Asserting Jurisdiction

       Under this factor, the Court considers whether “parallel state-court litigation will be an

adequate vehicle for the complete and prompt resolution of the issues between the parties.”

Murphy, 168 F.3d at 739 (quoting Moses H. Cone Mem’l Hosp., 460 U.S. at 28). The Court must

therefore determine whether the claim presented to it will be resolved at the completion of the

state-court proceedings.

       As discussed above, the state-court proceedings do not involve the same issues as those

presented to the federal court. See supra, at 8. At the conclusion of the state proceedings then,

this Court would still be faced with the determination of Plaintiff’s claims for indemnity and

specific performance of the collateral provision under the GIA. For this reason, the state-court

proceedings are not adequate to resolve Plaintiff’s claims, and this factor weighs against

abstention.

       G. Balancing of Factors

       It is appropriate for a federal court to abstain from exercising its jurisdiction only in

“extraordinary and narrow” circumstances. Colo. River Water Conservation Dist., 424 U.S. at

813. The Court uses the Colorado River factors not as a “mechanical checklist” but carefully

balancing them “as they apply in a given case, with the balance heavily weighted in favor of the

                                                 11
    Case 4:19-cv-00632-ALM Document 21 Filed 07/28/20 Page 12 of 12 PageID #: 623



    exercise of jurisdiction.” Murphy, 168 F.3d at 738 (internal quotation marks omitted) (quoting

    Moses H. Cone Mem’l Hosp., 460 U.S. at 16). While the Court acknowledges that one factor is

    neutral, five out of the six factors weigh against abstention. This case does not present the

    “extraordinary and narrow” circumstances, which warrant an abstention from jurisdiction. See

    Brown, 462 F.3d at 394–95. Defendants’ motion is therefore denied.
.
                                          CONCLUSION

           It is therefore ORDERED that Defendant Ron W. Keeney and Carolyn E. Keeney’s

    Motion to Abstain or Dismiss (Dkt. #5) is hereby DENIED.

          SIGNED this 28th day of July, 2020.




                                        ___________________________________
                                        AMOS L. MAZZANT
                                        UNITED STATES DISTRICT JUDGE




                                                 12
